Exhibit 10.29
AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT




THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
November 30, 2012, is entered into by and between Anchor Funding Services, Inc.,
a Delaware corporation (together with its subsidiaries, the “Company”), and
Morry Rubin (the “Employee”).


W I T N E S S E T H:


WHEREAS, the Employee and the Company entered into an Employment Agreement dated
as of January 31, 2007 (the “Employment Agreement”) for Employee to serve the
Company as Co-Chairman and Chief Executive Officer; and


WHEREAS, the Company and Employee desire to amend the Employment Agreement so
that Mr. Rubin will continue to devote such time as is necessary for the
performance of his duties.


NOW THEREFORE in consideration of the mutual benefits to be derived from this
Amendment, the Company and the Employee hereby agree as follows:


1.           Section 1(b) of the Employment Agreement is hereby deleted and
replaced with the following language:


“(b)           The Employee shall be required to devote such time as is
necessary to the business and affairs of the Company (other than during
vacations and periods of illness or incapacity) as is necessary for the
performance of his duties. Notwithstanding the foregoing, the Employee shall be
permitted to:  (i) serve as a director of any organization or entity that does
not result in a violation of Section 5; (ii) deliver lectures or fulfill
speaking engagements; or (iii) make and manage passive investments and engage in
charitable and community activities but only if such services and activities do
not interfere with the performance of his duties and responsibilities under this
Agreement.”


2.           The Employment Agreement, as amended herein, contains the entire
agreement between the Company and the Employee with respect to the subject
matter thereof.  The Employment Agreement as amended herein may not be amended,
waived, changed, modified or discharged except by an instrument in writing
executed by or on behalf of the party against whom enforcement of any amendment,
waiver, change, modification or discharge is sought.  No course of conduct or
dealing shall be construed to modify, amend or otherwise affect any of the
provisions of the Employment Agreement as amended herein.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.



 
COMPANY:
          ANCHOR FUNDING SERVICES, INC.                
 
By:
/s/ Brad Bernstein          Brad Bernstein, President                  


 
EMPLOYEE:
         
 
By:
/s/ Morry F. Rubin       
Morry F. Rubin
                 






      
                 





